Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 14, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147187(47)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 147187
  v                                                                 COA: 312242
                                                                    Wayne CC: 11-001972-FH
  RYAN CHRISTOPHER SMITH,
             Defendant-Appellee.
  ______________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  to file his brief on appeal is GRANTED. The brief submitted on March 12, 2014, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                March 14, 2014
                                                                               Clerk